i

Case 1:17-cv-00793-CKK-CP-RDM Document 168-1 Filed 07/09/19 Page 1 of 2

Leonard P. Marshall, Pro Se
303 Spinnaker Way
Neptune, New Jersey 07753
Telephone: (732) 233-9613
Plaintiff Pro Se
UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF COLUMBIA

 

Case No. 1:17-cv-00793 CKK-CP-RDM
Eugene Martin LaVergne, et als.,
Three Judge Court:

Plaintiffs, Hon. Cornelia T. L. Pillard, C.J. (Presiding)
Hon. Colleen Kollar-Kotelly, U.S.D.J.
vs. Hon. Randolph Moss, U.S.D.J.

U.S. House of Representatives, a body
politic created and constituted by Article I of
the United States Constitution, as amended;
et als.,

Defendants,
Civil Action:

and,

Michael Pence, Vice President of the United
States and President of the United States
Senate, et als.,

Interested Parties.

 

 

 

ORDER

 

THIS MATTER having come before the Court on notice to all parties, and the Court
having considered the papers and argument if any, and since the Three Judge District Court
acknowledges upon further reflection that the recitation of the Plaintiffs’ factual claims as stated
in the Court’s June 11, 2011 MEMORANDUM OPINION AND ORDER (ECF Document No.

164) is incomplete and therefore inaccurate and misleading and not in conformance with
Case 1:17-cv-00793-CKK-CP-RDM Document 168-1 Filed 07/09/19 Page 2 of 2

F.R.Civ.P. 12(b)(1) and therefore could operate to later unfairly prejudice Plaintiffs during any
further appellate review due to the errors of fact stated by the Court, and since the Court further
acknowledges that their legal decision in the June 11, 2011 MEMORANDUM OPINION AND
ORDER (ECF Document No. 164) on the nonjusticiability and “political question” doctrine
issue does not contain or include the evaluation required to determine justiciability of
apportionment challenged as recently articulated on June 27, 2019 by the United States Supreme
Court in Rucho v. Common Cause, 588 U.S. ___ (2019) (slip op., No. 18-422) which is an error
of law, and for other good cause shown,

ISON THIS‘ DAY OF , 2019,

ORDERED pursuant F.R.Civ.P. 59 and / or F.R.Civ.P. 60 that the Three Judge District
Court’s June 11, 2011 MEMORANDUM OPINION AND ORDER (ECF Document No. 164) is
hereby VACATED IN FULL AND IN ALL RESPECTS; and

IT IS FURTHER ORDERED that this Three Judge District Court will issue a corrected
MEMORANDUM OPINION AND ORDER that accurately reflects the facts and accurately
reflects Plaintiffs claims and that will include the legal evaluation required by Rucho vy.
Common Cause, 588 U.S. ___ (2019) (slip op., No. 18-422) when a Court is called upon to

determine the justiciability of an apportionment challenge.

 

Cornelia T.L. Pillard, C.J. (Presiding)

 

Honorable Colleen Kollar-Kotelly, U.S.D.J.

 

Honorable Randolph Moss, U.S.D.J.
